Citation Nr: 0800256	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy, bilateral peripheral vascular disease, and mild 
right peroneal nerve palsy with foot drop.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to August 
1969, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In June 2006, the Board remanded the 
claims for additional development.  


FINDING OF FACT

Bilateral peripheral neuropathy, bilateral peripheral 
vascular disease, and mild right peroneal nerve palsy with 
foot drop, were not caused or aggravated by service, or by a 
service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral peripheral neuropathy, bilateral peripheral 
vascular disease, and mild right peroneal nerve palsy with 
foot drop, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
bilateral peripheral neuropathy, bilateral peripheral 
vascular disease, and mild right peroneal nerve palsy with 
foot drop (hereinafter referred to as the "bilateral leg or 
lower extremity condition"), with all claims to include as 
secondary to service-connected disability.  

As an initial matter, to the extent that the disability in 
issue was originally characterized to include "moderate 
lower extremity function loss," this was apparently taken 
from the diagnosis in the November 2002 VA examination 
report.  However, function loss is a symptom, rather than a 
disease process or injury.  

Furthermore, service connection is currently in effect for 
disabilities that include "residuals of a shell fragment 
wound, left lower extremity, with decreased muscle 
strength," and "shell fragment wound, right lower 
extremity, with decreased muscle strength."  These 
disabilities have been evaluated under 38 C.F.R. §§ 4.55. 
4.56, and 4.73, and Diagnostic Codes 5313, 5315 (2007).  See 
e.g., Board's decision, dated in June 2006.  Application of 
these criteria includes consideration of such symptoms as 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  In 
summary, the veteran is already being compensated for his 
lower extremity function loss, and to allow a separate 
ratings for "moderate lower extremity function loss" of 
either leg would amount to pyramiding (receiving compensation 
twice for the same disorder), and is not allowed.  See 38 
C.F.R. § 4.14 (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Service connection is currently in effect for disabilities 
that include residuals of a shell fragment wound, left lower 
extremity, with decreased muscle strength, shell fragment 
wound, right lower extremity, with decreased muscle strength, 
shell fragment wounds, bilateral legs, with retained 
fragments, as well as scars of the left foot, and  the left 
lower leg.  

The veteran's service medical records show that in January 
1968, he sustained grenade fragment wound during combat in 
Vietnam.  His wounds were described as fragment wounds to 
both legs, with no artery or nerve involvement.  In May 1968, 
he was again wounded in combat after a rocket-propelled 
grenade hit his tracked vehicle.  He sustained injuries 
described as second-degree burns to his arms and buttocks.  
He subsequently received one treatment for pain at the right 
foot, and one treatment for pain at the right ankle, with no 
other relevant treatment during service.  

The service medical records provide limited evidence against 
this claim, failing to indicate the disorder at issue. 

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1978 and 2007.  
This evidence includes a September 1978 VA examination report 
which notes that the veteran sustained a post-service injury 
to his right ankle and right knee after a backhoe ran over 
him in July 1978.  X-rays of the right knee and right ankle 
were said to be unremarkable.  X-rays of the left leg 
revealed a fragment posterior to the knee joint, a fragment 
anterior to the proximal fibula, and a fragment 
posterolateral to the proximal tibia.  

A December 1979 VA examination report contains a diagnosis 
noting residual multiple fragment wound scars to both lower 
extremities with some subjective complaints referable to a 
scar on the right foreleg, but with no apparent functional 
deficits, and with radiographic evidence of retained metallic 
fragments.  

An October 1996 VA examination report notes that there was no 
damage to bones, joints, nerves, or tendons.  The only 
relevant finding was that there were hypopigmented areas on 
the lower extremities.  

An August 2000 VA progress note shows that the veteran had 
impaired sensation in the left lower limb, with some 
weakness, and absent DP (dorsalis pedis) and PT (posterior 
tibial) pulses.  There was also complaints of right lower 
extremity weakness of several months' duration.  This report 
contains an impression of PVD (peripheral vascular disease).  
Another August 2000 VA progress notes shows complaints of 
pain and swelling in the feet and legs, and chronic pain.  
The assessment was traumatic arthritis.  

A September 2000 VA progress note shows that the veteran had 
been found to have a severe occlusion in his left leg.  VA 
hospital reports, dated that same month, show that the 
veteran underwent  an aorto-bifemoral bypass graft, and right 
limb thrombectomy with patch angioplasty.  

A December 2000 VA examination report notes that muscle 
strength was "within good range.  The report contains 
diagnoses that included retained shrapnel fragments in the 
soft tissues of both legs and thighs, degenerative joint 
disease (DJD) on the knees and hips, and injury to muscles of 
the legs, ankles, and thighs secondary to fragment injury.  

VA reports, dated in July 2001, show that the veteran was 
initially treated for complaints of claudication in the right 
lower extremity, a change in pulse volume, and foot pain.  He 
was determined to warrant an elective revision of the right 
femoral anastomosis.  The diagnosis responsible for the 
length of stay was peripheral vascular disease.  

VA reports, dated in August 2001, note that the veteran had 
reported lower extremity pain, as well as hip and thigh 
claudication, following his September 2000 surgery.  The 
report shows that the veteran was found to have an occluded 
left iliac artery, and the right iliac artery was described 
as "diseased and minimally visible."  There was also 
"relatively high-grade stenosis" of the proximal 
superficial femoral artery and profunda artery.  He underwent 
ligation of the right aortobifemoral limb with left femoral 
to right superficial femoral artery and profunda artery 
bypass.  

A December 2002 VA muscle examination report contains 
diagnoses that included status post shrapnel injury to both 
lower extremities with multiple scar formations and moderate 
function of loss; mild right peroneal palsy with foot drop, 
and retained shrapnel fragments in both lower extremities 
(legs and thighs).  

A VA examination report, dated in August 2006, shows that the 
diagnoses included PVD of the lower extremities (and notes 
that it had occurred after the veteran was in service, 
providing evidence against this claim), bilateral ankle 
strain, and peripheral neuropathy of the feet, with severe 
decreased ROM (range of motion) and function "as likely as 
not secondary to []neuropathy, PVD and contractures."  

The examiner stated that the "patient's bilateral leg 
condition is not as likely as not secondary to his shrapnel 
injury but to his PVD and his peripheral neuropathy.  The 
examiner explained that the veteran's leg condition started 
around the same time as the surgery for the right leg in 
about 1999, and further noted that it was as likely as not 
that the shrapnel aggravated the veteran's bilateral leg 
pain.  

In an addendum, dated that same month, the examiner indicated 
that the veteran's C-file had been reviewed, and summarized 
the veteran's relevant medical history.  

In an addendum, dated in June 2007, the examiner noted that 
the veteran's C-file had been reviewed, and that the veteran 
had been consulted about his inservice injuries.  The 
examiner noted that the veteran's leg pain was secondary to 
his shrapnel wounds, and "not just an aggravation of pain."  

With regard to the possibility of service connection on a 
direct basis, the veteran's service medical records indicate 
that his shrapnel wounds resulted in no artery or nerve 
involvement.  See also October 1996 VA examination report.  
The earliest medical evidence of peripheral neuropathy, 
bilateral peripheral vascular disease, or right peroneal 
nerve palsy/foot drop, is dated in August 2000, which is 
approximately 30 years after separation from service.  This 
lengthy period of time without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claims on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no competent evidence to show that the 
veteran's peripheral neuropathy, bilateral peripheral 
vascular disease, or right peroneal nerve palsy/foot drop is 
related to his service.  In fact, the Board finds that the 
post-service medical record, as a whole, provides evidence 
against such a finding, indicating a problem that began well 
after service with no connection to service.  Thus, both 
service medical records, post-service treatment records, and 
the VA examination above provide evidence against this claim, 
outweighing the veteran lay statements.  

Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.  Furthermore, although the 
veteran is shown to have served in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, as his 
peripheral neuropathy is not shown to be acute or subacute, 
and to have become manifest to a degree of 10 percent or more 
within one year of service in the Republic of Vietnam, 
presumptive service connection is not warranted.  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  

With regard to the claim that the veteran's bilateral 
peripheral neuropathy, bilateral peripheral vascular disease, 
and mild right peroneal nerve palsy with foot drop, were 
caused or aggravated by any of his service-connected 
disabilities, there is no competent evidence in support of 
this aspect of the claims.  In addition, as noted by the RO 
in the August 2007 SSOC, to the extent that the June 2007 
addendum notes that the veteran has leg pain that is 
secondary to his shrapnel wounds, he is already being 
compensated for these symptoms, and as the underlying 
pathology has been service-connected, "leg pain" alone does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  The Board therefore finds that service 
connection for bilateral peripheral neuropathy, bilateral 
peripheral vascular disease, and/or mild right peroneal nerve 
palsy with foot drop, is not warranted under 38 C.F.R. 
§ 3.310 or Allen v. Brown, 7 Vet. App. 439 (1995).    

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that the claimed disorders are related to service 
many years ago and/or a service-connected condition, and 
these are not contentions capable of lay diagnosis.  See 
Espiritu; Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).  

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the claimed conditions began 
years after service, and which does not contain competent 
evidence of a nexus between the claimed conditions and the 
veteran's service, or a service-connected disability), the 
Board's finds that the medical evidence outweighs the 
veteran's contention that he has bilateral peripheral 
neuropathy, bilateral peripheral vascular disease, and/or 
mild right peroneal nerve palsy with foot drop,  that are 
related to his service, or to a service-connected condition.  

In this regard, although the veteran is deemed to have 
participated in combat, which is clear, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in February 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  Although the February 
2004 VCAA notice did not comply with the requirement that the 
notice must precede the adjudication, any defect with respect 
to the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  

In this case, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims, as he has been afforded the opportunity to submit 
additional argument and evidence, which he has done.  The 
veteran was afforded an additional VCAA notice in June 2006, 
and the claims were readjudicated in the August 2007 SSOC.  
For these reasons, the timing of the February 2004 VCAA 
notice was not prejudicial.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for bilateral peripheral neuropathy, 
bilateral peripheral vascular disease, and mild right 
peroneal nerve palsy with foot drop, is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


